Citation Nr: 0025792	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-06 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an inflammatory 
disorder of the joints and feet.  

2.  Entitlement to an effective date earlier than June 13, 
1996, for the award of nonservice-connected disability 
pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1967 to 
January 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision from the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran requested a hearing before a travel Member of the 
Board in his substantive appeal; however, he subsequently 
withdrew his request.  38 C.F.R. § 20.704(d).  

The veteran has made statements contending that his claim for 
"apprenticeship vocational training" was not addressed in 
the January 1997 rating decision.  In August 1999 the RO 
asked the veteran to clarify what he was referring to 
regarding apprenticeship vocational training.  To date, no 
response has been received by the veteran.  Therefore, the 
Board is of the opinion that no further action is warranted 
on this issue.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for an 
inflammatory disorder of the joints and feet is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  The veteran submitted a claim for nonservice-connected 
disability pension benefits on June 13, 1996 and, by rating 
decision dated in January 1997, the RO granted entitlement to 
nonservice-connected disability pension benefits, effective 
from June 13, 1996, the date of receipt of claim.  

3.  The veteran has not alleged and the evidence does not 
demonstrate that any disability was so incapacitating that it 
prevented him from filing his claim for pension for at least 
the first 30 days immediately following the date on which he 
became permanently and totally disabled.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
inflammatory disorder of the joints and feet is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for an effective date earlier than June 13, 
1996 for the grant of entitlement to nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 5110 (West 1991); 38 C.F.R. §§ 3.400(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for an Inflammatory Disability of the 
Joints and Feet

Factual Background

On enlistment examination in September 1964, a history of 
painful or swollen joints; arthritis or rheumatism; and bone, 
joint or other deformity was denied.  No diagnosis of an 
inflammatory condition was documented.  

Progress notes from February 1965 to June 1966 document 
treatment of back pain.  An undated medical examination 
documented a musculoskeletal examination which revealed a 
blood clot in the right lower leg and tenderness on movement 
over the lumbar area.  X-rays of the right leg and low lumbar 
area were interpreted as revealing no fractures.  



In March 1967 the veteran was evaluated for low back pain 
which he stated had been occurring on and off since 
childhood.  A history of multiple back strains was noted.  X-
rays were interpreted as revealing well-maintained 
intervertebral space sacs.  The impression was recurrent 
lower back strain with a minor underlying bony pathology.  

During an examination in March 1967, the veteran reported a 
history of swollen joints; bone, joint, or other deformity; 
and recurrent back pain.  He denied a history of arthritis or 
rheumatism.  Specifically, he reported a history of back pain 
and a swollen knuckle on the left hand for three weeks.  The 
examiner indicated that this was a normal childhood disease 
("NCD").  A history of a back injury was also noted.  He 
also claimed that his right knee locked, although this was 
not verified.  Examination of the upper extremities, lower 
extremities, and spine were all described as normal.  A 
defect relating to the lumbar spine was indicated.  

On separation examination, the veteran denied swollen or 
painful joints; arthritis or rheumatism, bone, joint, or 
other deformity; but continued to report recurrent back pain.  
The examiner noted that his back pain had been treated and 
that there were no sequelae.  Musculoskeletal examination was 
indicated as being normal.  

In June 1996, the veteran submitted, in pertinent part, a 
claim for service connection of an inflammatory condition of 
the joints and feet.  He specified that he underwent private 
medical treatment for this condition in 1970.  

On VA examination in December 1996 the veteran reported that 
he noticed a swelling of the toes and both feet with 
increasing swelling of the foot and ankle while he was in 
Vietnam in 1967.  He reported seeking treatment for this 
problem.  He reported seeking medical treatment in the early 
1970s, but indicated that a diagnosis of his joint condition 
could not be made.  He reported being told that he had an 
inflammatory joint condition.  




Examination revealed marked deformity of both hands with 
ulnar deviation bilaterally.  The wrists were also swollen, 
especially on the right.  The toes were "seriously 
deformed," especially on the right great toe.  The left knee 
was somewhat swollen.  

X-rays of the wrists, hands, ankles, feet, and left knee 
revealed advanced arthritic changes, in part osteoarthritis 
and in part rheumatoid-like as follows: para-articular 
erosions about the right 2nd-5th metacarpal (MC) heads; a 
deformed right 1st MC head with additional, significant 
arthritic involvement; bilateral metaphalangeal (MP) 
flexion/subluxation; carpal involvement, most notably of the 
1st MC; radionavicular involvement; additional, advanced 
arthritic changes about the feet with general MP subluxation, 
proximal phalangeal deformity, and noteworthy phalangeal 
destruction within the right 1st toe; a deformed sesamoid 
beneath each 1st metatarsal head; calcification along each 
ankle medial malleolus; and bilateral heel spurring.  The 
left knee appeared to be spared.  

The diagnosis was inflammatory and arthritic disease of 
multiple joints including the feet, toes, wrists, ankles, 
hands, fingers, and left knee.  

In January 1997 the RO, in pertinent part, denied service 
connection for the veteran's inflammatory disability.  

In his December 1997 Notice of Disagreement (NOD), the 
veteran contended that the evidence cited to in the decision 
was incomplete, as it did not reference any documents that he 
had submitted previously.  He did not specify what these 
documents were.  

In March 1998 the veteran submitted a statement in which he 
contended that the RO's determination had failed to reference 
any documents that he had previously provided to VA back in 
1969.  

In August 1998 the RO notified the veteran that he would need 
to be more specific in his contention that the evidence was 
not complete, and advised him to provide more specific 
information regarding such evidence.  There is no indication 
that the veteran responded to this request.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 


Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for an 
inflammatory disability of the joints and feet must be denied 
as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The record does not document treatment of an inflammatory 
joint condition in service.  The veteran contends that he 
first noticed symptoms of this condition in service.  The 
record shows that he has a current inflammatory disability of 
the joints and feet.  

However, the veteran has failed to provide medical evidence 
of a nexus between his current inflammatory disability of the 
joints and feet, and his military service.  There are no 
documented medical opinions or other competent evidence of 
record linking the veteran's current inflammatory disability 
of the joints and feet to military service.  Id.  In 
addition, there is no evidence that any chronic disease, 
including arthritis, was shown in service or during an 
applicable presumption period.  Nor is there medical evidence 
of a relationship between the veteran's current inflammatory 
disability of the joints and feet and any alleged continuity 
of symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); McManaway v. West, 13 Vet. App. 60 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997).  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's inflammatory disability of the joints and feet is 
related to a disease or injury incurred during service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

The veteran has indicated that he was treated at private 
medical facilities in 1970 for his inflammatory condition.  

However, such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists or 
could be obtained and that it would well-ground the claim.  
McKnight, Robinette, supra; see Carbino v. Gober, 10 Vet. 
App. 507, 510 (1997).  

The veteran did not specify when in 1970 that he was treated.  
He has not indicated that he was diagnosed with arthritis in 
1970.  In fact, he was noted as indicating during the 
December 1996 VA examination that a definite diagnosis of his 
joint condition was not made and that he was only told that 
he had an inflammatory condition.  Thus, he has not indicated 
that such evidence would well-ground his claim.  

In addition, in August 1999 the RO advised the veteran to 
provide more specific details regarding any outstanding 
evidence.  No reply to this request was made.  Thus, the RO 
discharged its duty to inform or advise, even though it is 
questionable whether they were required to do so in this 
instance.  Id.  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a nexus 
between his inflammatory disability of the joints and 
military service.  Consequently, the Board concludes that the 
veteran's claim of entitlement to service connection for an 
inflammatory disability of the joints and feet is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of an 
inflammatory disability of the joints and feet is not well 
grounded, the doctrine of reasonable doubt has no application 
to his claim.  

Effective Date: Nonservice-connected Pension

Factual Background

The veteran's claim for nonservice-connected pension was 
received by the RO on June 13, 1996.  

As was noted above, a VA examination was conducted in 
December 1996 which revealed an inflammatory and arthritic 
disease of multiple joints.  

In January 1997 the RO granted entitlement to nonservice-
connected pension benefits, effective June 13, 1996, the date 
of receipt of the veteran's claim.  

In January 1998, the veteran submitted a Notice of 
Disagreement (NOD) with the January 1997 rating decision.  In 
the NOD, the veteran indicated that he should be entitled to 
an earlier effective date for the award of nonservice 
connected pension.  

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).


The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1999).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (1999).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (1999).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of pension 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b).  For 
claims received on or after October 1, 1984, the effective 
date for an award of disability pension will be the date of 
receipt of claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. 
§ 3.400(b).

An exception is provided where within one year from the date 
on which the veteran became permanently and totally disabled, 
the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the veteran's own willful misconduct, was 
so incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran. While 
judgment must be applied to the facts and circumstances of 
each case, extensive hospitalization will generally qualify 
as sufficiently incapacitating to have prevented the filing 
of a claim.  For the purposes of this subparagraph, the 
presumptive provisions of § 3.342(a) do not apply.  38 C.F.R. 
§ 3.400(b)(ii)(B).

Where disability pension entitlement is established based on 
a claim received by VA on or after October 1, 1984, the 
pension award may not be effective prior to the date of 
receipt of the pension claim unless the veteran specifically 
claims entitlement to retroactive benefits.  A claim for 
retroactive pension under 38 C.F.R. § 3.400(b)(ii)(B) must be 
received within one year of the date on which the veteran 
became permanently and totally disabled.  38 C.F.R. 
§ 3.151(b) (1999).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

After a careful review of the record, and the laws and 
regulations pertaining to the issue in question, the Board 
finds that an effective date earlier than June 13, 1996 for 
the grant of nonservice-connected pension is not warranted.  
The only medical evidence of record is the December 1996 VA 
examination which was what the RO used to find that the 
veteran was unable to engage in substantial gainful activity.  
Pension was granted effective June 13, 1996, the date of 
receipt of claim.  

Therefore, under section 3.400(b), the only possible way that 
the veteran could obtain an effective date earlier than the 
date of the receipt of the claim would be if the requirements 
of section 3.400(b)(ii)(B) were met.  

That is, the veteran would have to establish that he filed a 
claim for retroactive benefits within one year from the date 
on which he became totally and permanently disabled, and 
establish that a physical or mental disability was so 
incapacitating that it prevented him from filing a disability 
pension claim for at least the first 30 days immediately 
following the date on which he became permanently and totally 
disabled.  38 C.F.R. § 3.400(b)(ii)(B).  

It is questionable whether the veteran has even claimed 
retroactive benefits.  Assuming that he has, this claim was 
not received until the receipt of the NOD in January 1998, 
which is more than one year after the June 1996 effective 
date of the veteran's disability.  Therefore, the evidence 
establishes that a claim for retroactive benefits was not 
submitted within one year from the date on which he became 
totally and permanently disabled.  See Tetro v. West, 13 Vet. 
App. 404, 408-409 (2000).  

Even if the veteran's claim for retroactive benefits is 
presumed to have been timely, he has not alleged or provided 
evidence that incapacity ever prevented him from filing a 
claim, as required by section 3.400(b)(ii)(B).  Even if it 
were presumed that he claimed retroactive benefits with his 
original claim for pension, there is no evidence of such 
incapacity within one year of the veteran's claim for 
nonservice-connected disability pension.  38 C.F.R. 
§ 3.400(b)(ii)(B); see Tetro, 13 Vet. App at 408.  As was 
stated above, the only evidence of record in this case is the 
December 1996 VA examination, which is dated after the 
effective date of June 13, 1996, and is also therefore dated 
after the date of his claim.  

In this regard, the Board notes that the veteran has referred 
to being treated in 1970 at multiple private medical 
facilities.  These records are not on file.  However, the 
Board is of the opinion that they are not relevant to the 
issue at hand because they are dated more than one year prior 
to both his claim for nonservice-connected pension and his 
claim for a retroactive award.  Therefore, they could not be 
used to grant an effective date earlier than the date of 
receipt of the veteran's claim, June 13, 1996.  The Board 
therefore believes the absence of these records from the 
claims folder does not prejudice the veteran because such 
evidence would have no application or benefit to the 
veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board therefore concludes that the veteran has not 
alleged and the evidence has not shown that his disability 
was so incapacitating that it prevented him from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which he became permanently 
and totally disabled, and that such incapacity was present 
within one year of his claim for a retroactive award.  
38 C.F.R. § 3.400(b)(ii)(B).  Therefore, an effective date 
earlier than the date of claim, June 13, 1996, is not 
warranted.  38 C.F.R. §§ 3.151, 3.400(b)(ii)(B).


ORDER

Entitlement to an effective date earlier than June 13, 1996 
for the grant of nonservice-connected disability pension 
benefits is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

